Garnett, J. This action was begun by appellees against appellants before a justice of the peace. Judgment was rendered in appellee’s favor for 8114, and appellants appealed to the Superior Court. The transcript of the justice was filed in the Superior Court at the June term of this year and at the same term an order was entered on appellants to file an affidavit of merits. Failing to comply with the rule, the court, at the term, entered an order dismissing the appeal for appellant’s failure to obey the rule. The action of the court was in conflict with the doctrine of Martin v. Hochstadter, 27 Ill. App. 166. The judgment must be reversed and the cause remanded. Reversed and remanded.